Title: To Thomas Jefferson from Montmorin, 19 September 1789
From: Montmorin de Saint-Hérem, Armand Marc, Comte de
To: Jefferson, Thomas



Versailles Le 19. 7bre. 1789.

J’écris, Monsieur, à la ferme Générale pour la libre sortie du Royaume des Effets et Bagages que vous faites partir de Paris pour le Havre, d’où en Amérique. Quant à l’Ordre d’exemption de droits sur ces Effets, il sera expédié, Monsieur, d’après l’état qui m’en sera adressé par la Ferme Générale, au moyen de quoi ce que vous desirez à cet égard se trouvera rempli.
J’ai l’honneur d’être très parfaitement, Monsieur, Votre tres humble et très obéissant Serviteur,

Le cte De Montmorin

